Per Curiam.

Appellant argues that the result in the present case should be governed by our decision in State, ex rel. Rockwell Internatl., v. Ford (1980), 61 Ohio St. 2d 234 [15 O.O.3d 250], where this court issued a writ of prohibition and unanimously held at 235: “* * * The requirements for an appeal from a decision of the Industrial Commission in R.C. 4123.519 are mandatory and must be strictly and fully complied with to vest jurisdiction in the Court of Common Pleas. R.C. 4123.519 does not authorize an appeal to the Court of Common Pleas from a decision of the Industrial Commission refusing to entertain an appeal from a regional board of review. * * * [Citation omitted.] Thus, since the commission refused to entertain an appeal from the regional board of review, * * * [claimant’s] notice of appeal from that decision is fatally defective and fails to confer jurisdiction on the Court of Common Pleas.”
More recently, however, this court has abandoned the stringently inflexible approach illustrated by Rockwell. In Wells v. Chrysler Corp. (1984), 15 Ohio St. 3d 21, this court stated at 23:
“R.C. 4123.519 sets forth five requirements for the notice of appeal, the only act required to perfect the appeal and vest jurisdiction in the court: a ‘[n]otice of appeal shall state the names of the claimant and the employer, the number of the claim, the date of the decision appealed from, and the fact that appellant appeals therefrom.’ ” The court commented further that “ ‘such an inflexible standard * * * is not appropriate in all circumstances. Rather, we emphasize now that, as stated above, certain mitigating factors are to be considered when examining the sufficiency of a notice of appeal. These factors include whether appellant has substantially complied with the statutory appeal provisions and whether the purpose of the unsatisfied provision is sufficiently important to require compliance for jurisdictional purposes. This flexibility comports with R.C. 4123.95 * * *’ which requires liberal construction of workers’ compensation statutes in favor of employees.”
In Wells, the court considered a notice of appeal drawn substantially like that in the present dispute. We unanimously found that the Wells notice sufficiently complied with the statute so as to confer jurisdiction on the common pleas court.
We note that in this case, the notice of appeal filed by Ducker names both the claimant and the employer, the number of the claim, the date of *115the decision appealed from, and the fact that claimant is appealing from that decision. Attached to it is a proof of service, stating that copies of the notice have been mailed to the Industrial Commission and to counsel for the Ormet Corporation.
As observed by the court of appeals below in its opinion: “* * * None of the * * * [defendants] can argue nor do they argue that they were misled as to the sense or reason behind the notice of appeal. All of the * * * [defendants] are well aware that the last factual and legal issues brought before the administrative body were determined by the Regional Board of Review and that it would be those facts and those legal determinations which would be the issue of the appeal. * * *”
This being so, and in light of this court’s decision in Wells v. Chrysler Corp., supra, we hold that Judge Burkhart clearly has jurisdiction to proceed in the underlying matter.1 The judgment of the court of appeals, denying the writ, is therefore affirmed.

Judgment affirmed.

Sweeney, Locher, Holmes, C. Brown and Douglas, JJ., concur.
Wright, J., concurs in part and dissents in part.
Celebrezze, C.J., not participating.

 “* * * It is well-settled that there are three essentials for issuance of a writ of prohibition: the court or officer against whom it is sought must be about to exercise judicial or quasi-judicial power; the exercise of that power must be unauthorized by law; and it must appear that the denial of the writ would cause injury for which there is no other adequate remedy in the ordinary course of the law.” State, ex rel. McGraw, v. Gorman (1985), 17 Ohio St. 3d 147, 150; Bobb v. Marchant (1984), 14 Ohio St. 3d 1, 3. Appellant has been able to meet only the first of these three requirements.